



Exhibit 10.6




platformspecialtylogo1a25.jpg [platformspecialtylogo1a25.jpg]
July 11, 2016.


John Connolly
[Address]
[Address]




Re:    Offer of Employment


Dear John,


On behalf of Platform Specialty Products ("Platform" or the ''Employer"), I am
pleased to offer you the position of VP Corporate Controller and Chief
Accounting Officer for Platform Specialty Products Corporation, for the
compensation and subject to the terms and conditions set forth in this letter
agreement (this "Agreement"). I am very excited to have you on my team.


SCOPE OF RESPONSIBILITIES
You will perform in the capacity of VP Corporate Controller and Chief Accounting
Officer, reporting to me. This position is responsible for but not limited to
providing leadership, guidance and staff development for all aspects of the
global Controllership and Accounting function; overseeing the finalization of
monthly, quarterly and annual financial statements and disclosures that comply
with
U.S. GAAP and other statutory requirements (including Sarbanes-Oxley); and
delivering financial statements and associated footnotes and assisting with
preparation of SEC filings and other statutory requirements with emphasis on
10-Qs, 10-Ks, Proxy Statements, and 8-Ks associated with financial filings. As
VP Corporate Controller and Chief Accounting Officer you will also be
responsible for planning, developing and managing change projects (including
implementing new accounting standards and redesigning business processes due to
system changes (such as implementation of Hyperion Financial Management (HFM)
for financial consolidation); establishing and maintaining business performance
reporting to drive accountability throughout the organization including, but not
limited, to profitability, cash flow, spending, census, etc.; and managing the
month-end close process and related accounting functions. You will participate
and lead the quarterly review and annual year-end audit process with the
external auditors, consolidate foreign operations and report on operational
variances to forecast, lead the technical accounting function and all
responsibilities relating to the Chief Accounting Officer role, and design and
implement processes to improve the financial management of a complex global
organization. This position will be based in Norwalk, Connecticut.


Furthermore, you will become familiar with and will observe at all times during
your employment with Employer the policies, procedures, and practices of
Platform, as amended from time to time, including, without limitation, the Code
of Conduct policy.
START DATE    
Your first day of employment is August 22, 2016.


COMPENSATION PACKAGE
You will receive a base compensation ("Annual Base Pay") of three hundred
forty-five thousand dollars (US$345,000) per year, less any federal, state, and
local taxes and assessments, and other deductions which Platform is required by
law to make or withhold or which Platform makes on your behalf and at your
request) (collectively referred to as "Withholdings"), to be paid Monthly (on
the 15th of each month, or otherwise in accordance with Platform's
then-applicable payroll practices, the amount of each payment referred to herein
as the "Periodic Base Pay") in accordance with Platform's policies and
applicable law (pro-rated for payroll purposes in the first and last months in
which your service is provided in proportion to the number of days of service in
that month). The Periodic Base





--------------------------------------------------------------------------------





Pay will be $28,750.00.


You will also be eligible to participate in Platform's annual performance bonus
program, pursuant to which you may also receive a year-end performance bonus
target equal to 50% of your Annual Base Pay, subject to achievement of
applicable performance metrics. Any such bonus will be prorated if you have not
been employed for the entire calendar year for which the bonus (if any) is paid.
You will be eligible for an annual performance bonus only if you are employed by
Platform, or an affiliate of Platform, and have not given or received notice to
terminate your employment as of the date on which the bonus is paid (generally,
during the first quarter of the following calendar year). The determination of
your actual bonus for any year, which may be between 0% and of a maximum 100% of
your Annual Base Pay, will be based on a number of different factors, including
but not limited to, the performance and results of Platform and achievement of
your specific performance targets developed and evaluated by Platform. The
actual year-end performance bonus, to the extent earned by you, will be paid
(less any Withholdings) in accordance with Platform' s policies and procedures.
Platform retains the right to change these bonus targets and payment levels, as
well as any underlying bonus program, at any time.


You will receive a cash bonus equal to fifty thousand dollars ($50,000) less
applicable taxes and withholdings. This signing bonus will be paid by the end of
March 2017.


LONG TERM INCENTIVE
As part of the employment offer you will receive a one time long-term incentive
grant award of 29,833 restricted Platform shares as described below, subject to
approval by the Compensation Committee and of the Platform Board of Directors or
its delegatee. This equates to a grant value of $250,000 based on the closing
stock price of$8.38/share on July 08, 2016. This grant will vest, if at all,
based on both performance metrics and time-based vesting, consistent with awards
to other employees similarly situated and as defined by the Compensation
Committee. In addition, you will also receive a one-time long-term incentive
restricted stock unit grant of 23,866 shares (with a current value of $200,000
based on the closing stock price of $8.3 8 per share on July 08, 2016) with a
vesting period of two years. This grant will vest based on the following
schedule: 17,890 shares (current value of $150,000) on March 31, 2017, and 5,966
shares (current value of $50,000) on March 31, 2018 provided you remain employed
in good standing throughout the vesting period. As a direct report of the CFO
you will also be a candidate for annual long-term incentive awards with a grant
value of approximately $200,000 annually. Such award will be at the sole
discretion of the compensation committee and subject to your pe1formance and the
performance of the company.


BENEFITS
As an employee, you will be eligible for pay time off (PTO) based on the
standard schedule of 34 total PTO days annually (this includes the fixed company
holidays). For your first year of service, the discretionary days are pro-rated
based on your start date. In addition to the compensation described above, you
will be entitled to such health care and other benefits as are customarily
provided by Platform to its similarly situated employees, as the same may be
modified from time to time and as may be required by the applicable laws and
regulations of the United States. You will become eligible for medical, dental,
and life insurance on the 1st day of the month following your full-time start
date.


AT WILL EMPLOYMENT
Employment is at the mutual consent of each employee and Platform. Accordingly,
employees and Platform retain the right to terminate the employment relationship
at will, at any time, with or without cause or notice. However, if your
employment is terminated by Platform without "Cause" (as defined below) or by
you for "Good Reason" (as defined below), and if in either case you provide a
general release, you will receive in 12 equal monthly installments following
termination of your employment severance pay equal to 100% of your Annual Base
Pay as of the time of termination, less applicable taxes and withholdings, in
exchange for a full and final general release from you of all liability, know or
unknown, in favor of Platform and its subsidiaries, in a form that is acceptable
to Platform. In the event of any termination of your employment, you shall be
under no obligation to seek other employment and there shall be no offset
against amounts due to you under this Agreement on account of any compensation
attributable to any subsequent employment that you may obtain.


As used herein, "Cause" shall mean:





--------------------------------------------------------------------------------







(i)
you are convicted of, or plead guilty or nolo contendere to, any crime
constituting a felony or involving dishonesty or moral turpitude;



(ii)
you engage in any activity that amounts to negligence and that significantly
affects the business affairs, or reputation of Platform or its subsidiaries or
business units;



(iii)
you willfully fail to perform your duties, or perform your duties in a grossly
negligent manner, which failure or performance continues for twenty (20) days
after written notice from Platform; or



(iv)
you violate the Company's policies, or the law, and such violation creates
liability (actual or potential) for Platform or its subsidiaries or business
units;



As used herein, "Good Reason" means a termination of your employment by you
following (i) a material diminution in your position, duties and
responsibilities from those described herein, (ii) your removal by Platform from
your position as Vice President Corporate Controller and Chief Accounting
Officer of Platform, (iii) a material reduction in your Annual Base Pay, or (iv)
a material breach by Platform of any other provision of this Agreement;
provided, that for any termination pursuant to (i) through (iv) above, you shall
provide Platform's Chief Financial Officer with 30 days prior written notice of
such good reason termination specifying the exact details of such alleged
material diminution, removal, reduction or breach, which notice must in any
event be provided within 90 days after the occurrence of the event described in
clause (i), (ii), (iii) or (iv) above, and Platform shall have 30 days from the
date of its receipt of such notice to cure such breach or reverse or correct
such material diminution, removal, reduction or breach.


CONFIDENTIALITY
AI1 information and matters concerning the practice, business, dealings,
transactions, or affairs of Platform, or any of the affiliates, customers,
shareholders or clients of either of them (collectively, "Representatives"), or
as to any other matter which may come to your knowledge in connection with or by
reason of your service with Platform or any of its affiliates, are to be treated
as strictly confidential and should not be disclosed to any person, firm, or
company; directly or indirectly, except to the extent such information is public
information having been made public other than by your actions, or as to which
disclosure is required by applicable law. Your duty to maintain the confidences
of Platform and the Representatives shall continue after the termination of your
employment relationship with Platform and its affiliates. Moreover, you are not
to use, in connection with your service with Platform or any of its affiliates,
or to disclose to Platform or any of its affiliates or any other person in
connection with your service, any information of any previous employer or other
third party to whom you owe an obligation of confidentiality, secrecy, non-use
or non-disclosure.


SEVERABILITY
The provisions of this Agreement are severable, and if any part of this
Agreement is found to be unenforceable, such part shall be modified to the
extent and only to the extent necessary to render it enforceable and the
remainder of this Agreement shall remain fully valid and enforceable.


ADDITIONAL AGREEMENTS
You understand and acknowledge that you will be required, in connection with
your employment, to the extent not inconsistent with this Agreement, to execute
(i) a separate standard form of employee agreement with Platform setting forth
with greater specificity benefits and other matters that may be required by the
Employer or by applicable law, (ii) a Confidentiality Agreement, and (iii) an
employee invention agreement, all in accordance with Platform's corporate
policies.


ADDITIONAL CONDITIONS
This offer of employment is contingent upon (i) successful completion of all
facets of Platform's pre­ employment screening process, including favorable
(negative) pre-employment substance abuse screening, background check, and (ii)
verification of your eligibility to work in the United States in accordance with
the Immigration Reform Act of 1986 and completion of the I-9 Form within three





--------------------------------------------------------------------------------





business days of your Start Date.


GOVERNING LAW AND JURISDICTION
This Agreement shall be construed and interpreted in accordance with, and
governed by, the laws of the State of Connecticut.


All disputes, controversies and claims that may arise between the parties hereto
in connection with this Agreement or any matter contemp1ated herein shall be
submitted to the exclusive jurisdiction of the comis of the State of
Connecticut.


Please acknowledge receipt of this offer and your acceptance of its terms and
conditions by signing one original and returning it to me. You may keep the
other original for your records,


 
PLATFORM SPECIALTY PRODUCTS CORPORATION
 
 
 
/s/ Sanjiv Khattri
 
Sanjiv Khattri
 
Chief Financial Officer for Platform



Kindly indicate your acceptance of this offer of employment by signing and
dating in the space provided below:


 
 
 
 
 
/s/ John P. Connolly
 
7/26/16
 
John P. Connolly
 
Date
 
 
 
 








